DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10, & 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 2013/0248910).
Regarding claim 1, Kimura discloses that a display device having a plurality of semiconductor light emitting elements mounted on a substrate, wherein at least one of the semiconductor light emitting elements comprises: 
a first conductive electrode 42 & 52 and a second conductive electrode 41 & 51 (Fig. 1); 

a second conductive semiconductor layer 10  configured to overlap with the first conductive semiconductor layer 20, and disposed with the second conductive electrode 41 & 51;
a first passivation layer 16 formed to cover outer surfaces of the first conductive semiconductor layer 20 and the second conductive semiconductor layer 10; and
a second passivation layer 44 formed to cover the first passivation layer 16, and formed to vary in thickness in at least part thereof, one surface of the second passivation layer  44 is formed as a plane with no height difference due to a thickness variation of the second passivation layer 44 (Fig. 1, note: a side plane has variable thickness of the second passivation layer 44), through-holes are formed in the first passivation layer 41 and the second passivation layer, the first conductive electrode 42 & 52  and the second conductive electrode 42 & 52 are respectively extended to the plane with no height difference on the second passivation layer 44 through the through-holes, the second passivation layer 44 comprises a non-overlapping portion that does not overlap with the second conductive semiconductor layer (note: a side portion of the second passivation is larger than LED device) along a thickness direction of the at least one semiconductor light emitting element 30, and at least one of the first conductive electrode 42 and the second conductive electrode 41 is formed to cover the non-overlapping portion, and areas of the first conductive electrode 42 & 52 and the second conductive electrode 41 & 51 formed by being extended to the plane with no height difference of the second passivation layer 44 are larger than projected areas of the first conductive 
Reclaim 2, Kimura discloses that the first passivation layer 16 comprises a first portion covering a lower surface of the first conductive semiconductor layer 20 and a second portion covering a lower surface of the second conductive semiconductor layer 10, and the first portion and the second portion have a height difference with respect to the second conductive semiconductor layer (Fig. 1).
Reclaim 3, Kimura discloses that an outer surface of a portion covering the first portion and the second portion on the second passivation layer is a lower surface of the second passivation layer, and the lower surface of the second passivation layer is formed as a plane with no height difference due to a thickness variation of the second passivation layer (Fig. 1).
Reclaim 5, Kimura discloses that a lower surface of the second passivation layer has an area different from that of the first passivation layer (Fig. 1).
Reclaim 6, Kimura discloses that an area of the lower surface of the second passivation layer is larger than that of the lower surface of the first passivation layer (Fig. 1).
Reclaim 7, Kimura discloses that the second passivation layer is configured to have a cross-sectional shape different from that of the first passivation layer due to the thickness variation (Fig. 1).
Reclaim 8, Kimura discloses that the first passivation layer 16 is formed with a uniform thickness, and the second passivation layer is formed with a non-uniform thickness (Fig. 1).

Reclaim 14, Kimura discloses that the first passivation layer 16 comprises a protruding portion protruded from a side surface of the second conductive semiconductor layer (Fig. 1).
Reclaim 15, Kimura discloses that an end portion of the second passivation layer 44 is formed to cover the protruding portion in a thickness direction of the semiconductor light emitting element (Fig. 1).
Regarding claim 16, Kimura discloses that a semiconductor light emitting element, comprising:
a first conductive electrode 42 & 52 and a second conductive electrode 41 & 51 (Fig. 1);
a first conductive semiconductor layer 20 disposed with the first conductive electrode 42 & 52;
a second conductive semiconductor layer 10 configured to overlap with the first conductive semiconductor layer 20 and disposed with the second conductive electrode 41 & 51;
a first passivation layer 16 formed to cover outer surfaces of the first conductive semiconductor layer 20 and the second conductive semiconductor layer 10, and a second passivation layer 44 formed to cover the first passivation layer 16, and formed to vary in thickness in at least part thereof, wherein one surface of the second passivation layer 44 is formed as a plane with no height difference due to a thickness variation of the second passivation layer, through-holes 41a 42s are formed in the first passivation layer 16 and the 
Reclaim 17, Kimura discloses that the first passivation layer comprises a first portion covering a lower surface of the first conductive semiconductor layer and a second portion covering a lower surface of the second conductive semiconductor layer, and the first portion and the second portion have a height difference with respect to the second conductive semiconductor layer (Fig. 1). 
Reclaim 18, Kimura discloses that an outer surface of a portion covering the first portion and the second portion on the second passivation layer is a lower surface of the second passivation layer, and the lower surface of the second passivation layer is formed as the plane with no height difference due to a thickness variation of the second passivation layer (Fig. 1).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2013/0248910).
Reclaim 11, Kimura fails to specify that that a ratio of projected areas of the first conductive electrode and the second conductive electrode is formed closer to 1:1 than that of projected areas of the first conductive semiconductor layer and the second conductive semiconductor layer.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain [thickness temperature range], because it would have .	
Claims 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2013/0248910) in view of Jung et al. (US 2011/0284822).
Reclaim 12, Kimura discloses that the first passivation layer is formed of a silicon compound or oxide 16, and the second passivation layer.
Kimura fails to specify that the second passivation layer is made of a polymer 44.
However, Jung suggests that a second passivation layer is made of a polymer 20 (para. 0061, note: epoxy is a polymer).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Kimura with a second passivation layer is made of a polymer as taught by Jung in order to enhance reduce cost by changing sealing materials due to market cost and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.	
Reclaim 13, Kimura & Jung disclose that the first passivation layer comprises a plurality of layers, and the plurality of layers are repeatedly deposited with a material having a relatively high refractive index and a material having a relatively low refractive index (Fig. 6, Jung).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2013/0248910) in view of Li et al. (US 2016/0141467).

However, Li suggests that sizes of the through-holes increase towards the plane with no height difference of the second passivation layer (Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Kimura with that sizes of the through-holes increase towards the plane with no height difference of the second passivation layer as taught by Li in order to  enhance increase electrical contact area and also,  the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success.	
Reclaim 20, Kimura & Li disclose that sizes of the through-holes increase towards the plane with no height difference of the second passivation layer (Li, Fig. 1A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SU C KIM/Primary Examiner, Art Unit 2899